          Case 4:18-cv-07229-YGR Document 161 Filed 01/26/21 Page 1 of 3




1    Juanita R. Brooks (CA SBN 75934)
     brooks@fr.com
2    Roger A. Denning (CA SBN 228998)
     denning@fr.com
3    Jason W. Wolff (CA SBN 215819)
4    wolff@fr.com
     Megan A. Chacon (CA SBN 304912)
5    chacon@fr.com
     FISH & RICHARDSON P.C.
6    12860 El Camino Real, Suite 400
     San Diego, CA 92130
7    Phone: (858) 678-5070 /Fax: (858) 678-5099
8
     Robert P. Courtney (CA SBN 248392)
9    courtney@fr.com
     FISH & RICHARDSON P.C.
10   3200 RBC Plaza
     60 South 6th Street
11   Minneapolis, MN 55402
12   Phone: (612) 335-5070 /Fax: (612) 288-9696

13   Proshanto Mukherji (pro hac vice)
     mukherji@fr.com
14   FISH & RICHARDSON P.C.
     One Marina Park Drive
15   Boston, MA 02210
16   Phone: (617) 542-5070/ Fax (617) 542-8906

17   Attorneys for Plaintiff
     FINJAN, LLC
18
                                   UNITED STATES DISTRICT COURT
19
                                  NORTHERN DISTRICT OF CALIFORNIA
20
                                        (OAKLAND DIVISION)
21
22    FINJAN, LLC, a Delaware Limited Liability   Case No. 4:18-cv-07229-YGR (TSH)
      Company,                                    Hon. Yvonne Gonzalez Rogers
23
                     Plaintiff,                   DECLARATION OF JASON W. WOLFF
24                                                IN SUPPORT OF QUALYS INC.’S
             v.                                   MOTION TO FILE UNDER SEAL
25
                                                  PORTIONS OF QUALYS’MOTION TO
26    QUALYS INC., a Delaware Corporation,        STRIKE PORTIONS OF PLAINTIFF
                                                  FINJAN LLC’S INFRINGEMENT AND
27                   Defendant.                   DAMAGES EXPERT REPORTS, AND
                                                  EXHIBITS 1-3, 8-9, AND 12
28

                                                    DECL. OF WOLFF ISO QUALYS’ ADMIN MFUS
                                                               Case No. 4:18-cv-07229-YGR (TSH)
           Case 4:18-cv-07229-YGR Document 161 Filed 01/26/21 Page 2 of 3




1
            I, Jason W. Wolff, hereby declare and state as follows:
2
            1.       I am a principal in the law firm of Fish & Richardson P.C., counsel of record for
3
     Plaintiff Finjan, LLC in the above-captioned matter. I have personal knowledge of all the facts
4
     contained herein and, if called as a witness, I could and would testify competently thereto.
5
            2.       As required under Civil L.R. 79-5(d)(1)(A), Civil L.R. 79-5(e), and this Court’s
6
     Standing Order, the basis for asserting confidentiality and the grounds for filing under seal the
7
     documents listed below are as follows:
8
            3.       Sealed Exhibit 3 to the Declaration of Christopher Mays in Support of [Qualys’]
9
     Administrative Motion to File Documents Under Seal (ECF No. 156-1, “Mays Declaration”)
10
     includes confidential and proprietary financial and licensing information relating to agreements
11
     between Finjan, LLC and multiple non-parties to the litigation. The agreements upon which the
12
     information disclosed in Exhibit 3 is based are designated as confidential information with
13
     disclosure obligations to non-parties to maintain their confidentiality. Accordingly, the summary
14
     royalty rate information found at:
15
                    page 3, middle paragraph revealing % rates;
16
                    page 4, penultimate paragraph identifying % rates;
17
                    page 91, Table 6, “Impact” field for GP factors 1 and 4 revealing % rates as well as
18
                     the rates in the first sentence of paragraph 126; and at
19
                    page 92, second to last sentence of item “(2)” revealing % rates
20
     is all information reflecting confidential licensing and financial information of Finjan, LLC and its
21
     licensees that falls under the protective order. Moreover, it is not material for the resolution of the
22
     pending motion, so the public would not be harmed by not having this confidential financial
23
     information. Accordingly, good cause and compelling reasons exist to seal the rate information
24
     found at pages 3, 4, 91 and 92 of Exhibit 3 to the Mays Declaration.
25
            I declare under the penalty of perjury of the laws of the United States of America that the
26
     foregoing is true and correct. Executed on January 26, 2021, in San Diego, California.
27
28                                                      /s/ Jason W. Wolff
                                                       Jason W. Wolff (CA SBN 215819)
                                                       wolff@fr.com
                                                        1    DECL. OF WOLFF ISO QUALYS’ ADMIN MFUS
                                                                        Case No. 4:18-cv-07229-YGR (TSH)
          Case 4:18-cv-07229-YGR Document 161 Filed 01/26/21 Page 3 of 3




1
                                      CERTIFICATE OF SERVICE
2
            The undersigned hereby certifies that a true and correct copy of the above and foregoing
3
     document has been served on January 26, 2021, to all counsel of record who are deemed to have
4
     consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will
5
     be served by electronic mail and regular mail.
6
7                                                     /s/ Jason W. Wolff
                                                      Jason W. Wolff
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2    DECL. OF WOLFF ISO QUALYS’ ADMIN MFUS
                                                                      Case No. 4:18-cv-07229-YGR (TSH)
